                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 1 of 21




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                                                   UNITED STATES DISTRICT COURT
                                   10
                                   11                           NORTHERN DISTRICT OF CALIFORNIA
                                   12
                                        CHAD LINTON, et al.,                                Case No. 3:18-cv-07653-JD
                                   13
SEILER EPSTEIN LLP




                                                  Plaintiffs,                               PLAINTIFFS’ REPLY MEMORANDUM IN
                                   14
                Attorneys at Law




                                                                                            SUPPORT OF MOTION FOR SUMMARY
                                   15          vs.                                          JUDGMENT, OR IN THE ALTERNATIVE, FOR
                                                                                            PARTIAL SUMMARY JUDGMENT
                                   16   XAVIER BECERRA, in his official capacity as
                                        Attorney General of California, et al.,             [FRCP 56]
                                   17
                                   18             Defendants.                               Courtroom 11, 19th Floor
                                                                                            Judge:   Hon. James Donato
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                        i
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 2 of 21




                                    1                                                      TABLE OF CONTENTS
                                    2   I.    ARGUMENT IN REPLY ...............................................................................................................1
                                    3         A. DEFENDANTS CANNOT RELY UPON MERE PRESUMPTIONS IN OPPOSING PLAINTIFFS’
                                                 MOTION FOR SUMMARY JUDGMENT ON THEIR SECOND AMENDMENT CLAIMS. ...............1
                                    4
                                    5                  1.    Defendants’ Treatment of Plaintiffs is a Policy Concerning Persons
                                                             with Out-of-State Felony Convictions. ..................................................................1
                                    6
                                                       2.    Defendants’ Policies As Applied to Plaintiffs Burden Conduct
                                    7                        Protected by the Second Amendment. ...................................................................2
                                    8                  3.    Defendants’ Policies Fail Review Under Heightened Scrutiny. ............................4
                                    9
                                                       4.    Plaintiffs’ Convictions Were Not Crimes of Violence. .........................................7
                                   10
                                              B. REQUIRING A STATE TO HONOR ITS FULL FAITH AND CREDIT CLAUSE OBLIGATION TO
                                   11            RECOGNIZE JUDGMENTS RENDERED BY COURTS IN OTHER STATES IS NOT
                                                 SUBORDINATION OF THE STATE’S CRIMINAL JUSTICE SYSTEM. .......................................8
                                   12
                                   13         C. DEFENDANTS FAIL TO DISPUTE THEIR DISPARATE TREATMENT OF OUT-OF-STATE
SEILER EPSTEIN LLP




                                                 FELONY CONVICTIONS WHICH VIOLATES THE CONSTITUTIONAL RIGHT TO TRAVEL. ...11
                                   14
                Attorneys at Law




                                              D. DEFENDANT WILSON IS NOT IMMUNE UNDER THE ELEVENTH AMENDMENT. ...............13
                                   15
                                              E.     THE ORGANIZATIONAL PLAINTIFFS HAVE STANDING. ...................................................14
                                   16
                                        II.   CONCLUSION ..........................................................................................................................15
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                                            ii
                                         PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                  CASE NO. 3:18-cv-07653-JD
                                               Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 3 of 21




                                    1                                                TABLE OF AUTHORITIES
                                    2
                                        Cases
                                    3
                                        Allstate Ins. Co. v. Hague, 449 U.S. 302 (1981) ...........................................................................11
                                    4
                                        Associated Gen. Contractors of Am. v. Cal. Dept. of Transp., 713 F.3d 1187 (9th Cir. 2013) .....15
                                    5
                                        Baker v. Gen. Motors Corp. 522 U.S. 222, 118 S.Ct. 657 (1998) ...................................................9
                                    6
                                    7   Binderup v. Attorney General, 836 F.3d 336 (3d Cir. 2016) .......................................................3, 6

                                    8   Borden’s Farm Products Co. v. Baldwin, 293 U.S. 194, 55 S.Ct. 187 (1934) ................................3

                                    9   Brown v. City of L.A., 521 F.3d 1238 (9th Cir. 2008) ...................................................................15
                                   10   City of St. Louis v. Praprotnik, 485 U.S. 112, 108 S. Ct. 915 (1988) .............................................1
                                   11   Coalition to Defend Affirmative Action v. Brown, 674 F.3d 1128 (9th Cir. 2014)........................14
                                   12
                                        Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451 (1976) .........................................................................6
                                   13
SEILER EPSTEIN LLP




                                        Dept. of Commerce v. U.S. House of Representatives, 525 U.S. 316, 119 S.Ct. 765 (1999) ........15
                                   14
                Attorneys at Law




                                        District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783 (2008) ................................2, 3, 4, 5
                                   15
                                        Duncan v. Becerra, 970 F.3d 1133, No. 19-55376 (9th Cir. Aug. 14, 2020),
                                   16
                                          slip. op. at https://cdn.ca9.uscourts.gov/datastore/opinions/2020/08/14/19-55376.pdf ..............5
                                   17
                                        Edenfield v. Fane, 507 U.S. 761 (1993) ..........................................................................................5
                                   18
                                        Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441 (1908) .....................................................................14
                                   19
                                        Farmland Dairies v. Barber, 65 N.Y.2d 51, 478 N.E.2d 1314 (1985) ...........................................8
                                   20
                                   21   Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir. 2007) ....................................................................9

                                   22   Fisher v. Kealoha, 855 F.3d 1067 (9th Cir. 2017) ..........................................................................5

                                   23   Groseclose v. Plummer, 106 F.2d 311 (9th Cir. 1939) ..................................................................10
                                   24   Heller v. District of Columbia, 670 F.3d 1244 (D.C. Cir. 2011) (“Heller II”)................................3
                                   25   Hunt v. Washington State Apple Advertising Comm'n, 432 US 333, 97 S.Ct. 2434 (1977)..........15
                                   26
                                        Huntington v. Attrill, 146 U.S. 657 (1892) ......................................................................................8
                                   27
                                        In re Sonia G., 158 Cal.App.3d 18 (1984).......................................................................................9
                                   28
                                        Lalli v. Lalli, 439 U.S. 259, 99 S.Ct. 518 (1978) .............................................................................6

                                                                                                       iii
                                         PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                  CASE NO. 3:18-cv-07653-JD
                                               Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 4 of 21




                                    1   Los Angeles Cty. Bar Ass'n v. Eu, 979 F.2d 697 (9th Cir. 1992)...................................................14
                                    2   Mai v. United States, 952 F.3d 1106 (9th Cir. 2020)...................................................................4, 8
                                    3   Mai v. United States, No. 18-36071, 2020 WL 5417158 (9th Cir. Sept. 10, 2020)
                                    4    (Collins, J., dissenting from denial of rehearing en banc) ...........................................................6

                                    5   McDonald v. City of Chicago, 561 U.S. 742, 130 S.Ct. 3020 (2010) ...........................................13

                                    6   Monell v. New York City Dept. of Soc. Services, 436 U.S. 658, 98 S.Ct. 2018 (1978) ...................1
                                    7   Montana Shooting Sports Ass'n v. Holder, 727 F.3d 975 (9th Cir. 2013) .....................................15
                                    8   NAACP v. Alabama, 357 U.S. 449, 78 S.Ct.1163 (1958) ..............................................................15
                                    9
                                        Nelson v. George, 399 U.S. 224 (1970) ...........................................................................................8
                                   10
                                        Packingham v. North Carolina, 137 S.Ct. 1730 (2017) ..................................................................5
                                   11
                                        Pembaur v. City of Cincinnati, 475 U.S. 469 (1986) ......................................................................1
                                   12
                                        Pena v. Lindley, 898 F.3d 969 (9th Cir. 2018) ................................................................................4
                                   13
SEILER EPSTEIN LLP




                                   14   People v. Laino, 32 Cal.4th 878 (2004) .........................................................................................10
                Attorneys at Law




                                   15   People v. Park, 56 Cal.4th 782 (2013) ..........................................................................................13

                                   16   People v. Wagner, 2 Cal.App.4th 774 (2016)..................................................................................9
                                   17   Peterson v. Martinez, 707 F.3d 1197 (10th Cir. 2013) ....................................................................3
                                   18
                                        Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 105 S.Ct. 2965 (1985) .......................................11
                                   19
                                        Planned Parenthood Arizona, Inc. v. Brnovich, 172 F.Supp.3d 1075 (D. Ariz. 2016) .................14
                                   20
                                        Saenz v. Roe, 526 U.S. 489, 119 S.Ct. 1518 (1999) ................................................................11, 12
                                   21
                                        Sannmann v. Department of Justice, 47 Cal.App.5th 676 (2020) .................................................13
                                   22
                                        Summers v. Earth Island Inst., 555 U.S. 488, 129 S.Ct. 1142 (2009) .....................................14, 15
                                   23
                                   24   Tyler v. Hillsdale Cty. Sheriff's Dept., 837 F.3d 678 (6th Cir. 2016) ..............................................3

                                   25   United States v. Barton, 633 F.3d 168 (3d Cir. 2011) .....................................................................3

                                   26   United States v. Chester, 628 F.3d 673 (4th Cir. 2010)...................................................................3
                                   27   United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013).................................................................4
                                   28
                                        United States v. Phillips, 827 F.3d 1171 (9th Cir. 2016).................................................................3

                                                                                                       iv
                                         PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                  CASE NO. 3:18-cv-07653-JD
                                                Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 5 of 21




                                    1   United States v. Torres, 789 F.App’x 655 (9th Cir. 2020) ..............................................................2
                                    2   United States v. Torres, 911 F.3d 1253 (9th Cir. 2019) ..................................................................7
                                    3   United States v. Williams, 616 F.3d 685 (7th Cir. 2010) .................................................................4
                                    4
                                        V.L. v. E.L., -- U.S. --, 136 S.Ct. 1017 (2016) ...........................................................................8, 10
                                    5
                                        W. Watersheds Project v. Kraayenbrink, 632 F.3d 472 (9th Cir. 2011) .......................................15
                                    6
                                        Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017) ...................................................................15
                                    7
                                    8
                                    9
                                        Statutes
                                   10
                                        17 U.S.C. § 1738..............................................................................................................................9
                                   11
                                        18 U.S.C. § 922(g)(1) ......................................................................................................................2
                                   12
                                        18 U.S.C. § 922(g)(4) ......................................................................................................................4
                                   13
SEILER EPSTEIN LLP




                                   14   18 U.S.C. § 922(g)(5) ..................................................................................................................7, 8
                Attorneys at Law




                                   15   42 U.S.C. § 1983..............................................................................................................................1

                                   16   Cal. Code Civ. Pro. § 577 ................................................................................................................9
                                   17   Cal. Pen. Code § 1203.4 ................................................................................................................12
                                   18   Cal. Pen. Code § 17(b) .............................................................................................................12, 13
                                   19
                                        Cal. Pen. Code § 29800 ...........................................................................................................2, 3, 6
                                   20
                                        Cal. Pen. Code § 30305 ...............................................................................................................2, 3
                                   21
                                        Cal. Pen. Code § 32310 ...................................................................................................................5
                                   22
                                   23
                                   24
                                        Other Authorities
                                   25
                                        David B. Kopel & Joseph G.S. Greenlee, The Federal Circuits’ Second Amendment Doctrines,
                                   26     61 St. Louis L.J. 193 (2017) ........................................................................................................4
                                   27
                                        //
                                   28
                                        //

                                                                                                              v
                                         PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                  CASE NO. 3:18-cv-07653-JD
                                               Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 6 of 21




                                    1   Constitutional Provisions
                                    2   U.S. Const., Amend. II .......................................................................................................... passim
                                    3   U.S. Const., Amend. XI ...........................................................................................................13, 14
                                    4
                                        U.S. Const., Amend. XIV ........................................................................................................11, 12
                                    5
                                        U.S. Const., art. IV, § 1 .........................................................................................................8, 9, 11
                                    6
                                        U.S. Const., art. IV, § 2 .................................................................................................................11
                                    7
                                    8
                                    9
                                   10
                                   11
                                   12
                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                                             vi
                                         PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                  CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 7 of 21




                                    1                                       I.   ARGUMENT IN REPLY
                                    2   A.     DEFENDANTS CANNOT RELY UPON MERE PRESUMPTIONS IN OPPOSING PLAINTIFFS’
                                               MOTION FOR SUMMARY JUDGMENT ON THEIR SECOND AMENDMENT CLAIMS.
                                    3
                                    4          1.      Defendants’ Treatment of Plaintiffs is a Policy Concerning Persons with Out-
                                                       of-State Felony Convictions.
                                    5
                                               Defendants’ first line of defense against enjoining their unconstitutional policy is to deny
                                    6
                                        that it is a “policy” at all. See Opp. at 2:3 (“No such policy exists”); 4:23 (“The Department does
                                    7
                                        not have any kind of blanket ‘policy’ regarding out-of-state convictions”).
                                    8
                                               The question of whether a “policy” exists arises frequently in the context of § 1983
                                    9
                                        municipal liability for violations under Monell v. New York City Dept. of Soc. Services, 436 U.S.
                                   10
                                        658, 98 S.Ct. 2018 (1978). In such cases, the courts uniformly find that a “policy” does not have
                                   11
                                        to be reduced to a formal, written statement which governs in order to be understood as such.
                                   12
                                        “To be sure, ‘official policy’ often refers to formal rules or understandings—often but not always
                                   13
SEILER EPSTEIN LLP




                                        committed to writing—that are intended to, and do, establish fixed plans of action to be followed
                                   14
                Attorneys at Law




                                        under similar circumstances consistently and over time.” Pembaur v. City of Cincinnati, 475 U.S.
                                   15
                                        469, 480–481 (1986). “If the decision to adopt that particular course of action is properly made
                                   16
                                        by that government’s authorized decisionmakers, it surely represents an act of official
                                   17
                                        government “policy” as that term is commonly understood.” Id., 475 U.S. at 481; see also, City
                                   18
                                        of St. Louis v. Praprotnik, 485 U.S. 112, 127, 108 S. Ct. 915, 926 (1988) (“the Court has long
                                   19
                                        recognized that a plaintiff may be able to prove the existence of a widespread practice that,
                                   20
                                        although not authorized by written law or express municipal policy, is “so permanent and well
                                   21
                                        settled as to constitute a ‘custom or usage’ with the force of law.”)
                                   22
                                               In the present case, DOJ representative Matsumoto testified that “there is no written
                                   23
                                        policy” (Matsumoto Depo. (Lee Decl. Exh. A) at 24:16-18), and that Exhibit 005 (“Background
                                   24
                                        Clearance Unit DROS Procedures”) is simply a document from a “training binder” for the
                                   25
                                        training of “new employees to the […] Bureau of Firearms.” (Matsumoto Depo. at 27:2-9, 31:3-
                                   26
                                        8). And yet, he admitted that these “training materials” could be characterized as a “guideline”
                                   27
                                        which generally provides that the Department of Justice does not recognize the restoration of
                                   28
                                        firearms from another state. (Matsumoto Depo. at 51:8 – 52:3). And with respect to Exhibit 005,

                                                                                         1
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 8 of 21




                                    1   portions of that document did not constitute a “policy” of the Department, but was “just an
                                    2   opinion.” (Matsumoto Depo. at 45:4-20). Yet, it is an “opinion” that they endeavor to apply
                                    3   consistently and uniformly to all who fall within the situation, treating everyone equally in order
                                    4   to “minimize any exceptions” to that rule. (Id. at 45:21 – 46:10). To the extent that Mr.
                                    5   Matsumoto described this as simply a point of “reference,” it is an “item of reference that needs
                                    6   to be applied to everybody in the [same] situation,” and that “analysts who are applying it aren’t
                                    7   allowed to deviate from that” reference. (Id. at 46:1-7).
                                    8          Thus, despite Mr. Matsumoto’s valiant but somewhat tortured attempt to stick to the
                                    9   official statement of not having a “policy,” the Department’s treatment of out-of-state felony
                                   10   convictions, reflected in Exhibit 005, is indeed a policy.
                                   11          2.      Defendants’ Policies As Applied to Plaintiffs Burden Conduct Protected by
                                                       the Second Amendment.
                                   12
                                               Defendants’ Opposition states that Penal Code §§ 29800 and 30305 “are presumptively
                                   13
SEILER EPSTEIN LLP




                                        lawful and longstanding measures that fall outside of the scope of the Second Amendment.”
                                   14
                Attorneys at Law




                                        (Opp. at 11:7-8). On this basis, defendants claim that the two-part inquiry stops at the first step,
                                   15
                                        i.e., the “regulatory measures” do not burden conduct protected by the Second Amendment. (Id.
                                   16
                                        at 12:11-13). Thus, they contend, the Court should look no further into the plaintiffs’ claims.
                                   17
                                               But this is not a facial challenge to sections 29800 and 30305. And thus, defendants’
                                   18
                                        Opposition, which relies heavily on their characterization of sections 29800 and 30305 as
                                   19
                                        “longstanding prohibitions,” misses the nature of these claims. Plaintiffs seek to enjoin
                                   20
                                        defendants’ policies and enforcement practices which prevent them from keeping firearms, for
                                   21
                                        all lawful purposes, on an as-applied basis, and not the statutes alone. Such as-applied relief is
                                   22
                                        not foreclosed, even if it ultimately involves the purported “longstanding prohibitions on the
                                   23
                                        possession of firearms by felons” as mentioned in dicta by District of Columbia v. Heller, 554
                                   24
                                        U.S. 570, 626-27, 128 S.Ct. 2783 (2008). In United States v. Torres, 789 F.App’x 655, 657 (9th
                                   25
                                        Cir. 2020), Judge Lee, concurring in the judgment, stated: “I do not believe either the Supreme
                                   26
                                        Court or the Ninth Circuit has explicitly held that felons are categorically barred from bringing
                                   27
                                        as-applied Second Amendment challenges to [18 U.S.C.] § 922(g)(1). While facial challenges to
                                   28
                                        § 922(g)(1) are foreclosed, the door appears to remain ajar on whether someone can pursue an
                                                                                          2
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 9 of 21




                                    1   as-applied Second Amendment challenge in circumstances where the underlying felony is so
                                    2   minor or regulatory in nature and has no analogue in the Founding era.” Again, in United States
                                    3   v. Phillips, 827 F.3d 1171 (9th Cir. 2016), the Court recognized that “there are good reasons to
                                    4   be skeptical of the constitutional correctness of categorical, lifetime bans on firearm possession
                                    5   by all felons.” Id. at 1174 (emphasis original).
                                    6          Here, defendants’ characterization of sections 29800 and 30305 as presumptively lawful,
                                    7   and not burdening Second Amendment conduct, framed as if this were a facial challenge, misses
                                    8   the mark. As-applied challenges to the defendants’ policies, insofar as they are ostensibly based
                                    9   upon sections 29800 and 30305, without seeking to invalidate those statutes, are not foreclosed.
                                   10          Moreover, even if this case were to challenge “presumptively lawful” regulations, that
                                   11   does not foreclose all further inquiry. Indeed, the very language in Heller regarding
                                   12   “presumptively lawful” prohibitions implies that such a presumption, were it to apply, can be
                                   13   rebutted. “A presumption of constitutionality ‘is a presumption [...] [about] the existence of
SEILER EPSTEIN LLP




                                   14   factual conditions supporting the legislation. As such it is a rebuttable presumption.’” Binderup
                Attorneys at Law




                                   15   v. Attorney General, 836 F.3d 336, 360 n.6 (3d Cir. 2016) (Hardiman, J., concurring) (emphasis
                                   16   original) (quoting Borden’s Farm Products Co. v. Baldwin, 293 U.S. 194, 209, 55 S.Ct. 187
                                   17   (1934)). A majority of the circuit courts to have considered the issue directly all concur that
                                   18   Heller’s language regarding a presumptively lawful regulation does not mean that the law is
                                   19   conclusively lawful. See, e.g., Tyler v. Hillsdale Cty. Sheriff's Dept., 837 F.3d 678, 686 (6th Cir.
                                   20   2016) (en banc) (“Heller only established a presumption that such bans were lawful; it did not
                                   21   invite courts onto an analytical off-ramp to avoid constitutional analysis.”); United States v.
                                   22   Barton, 633 F.3d 168, 173 (3d Cir. 2011) (“the Supreme Court implied that the presumption may
                                   23   be rebutted.”); Heller v. District of Columbia, 670 F.3d 1244, 1253 (D.C. Cir. 2011) (“Heller II”)
                                   24   (“A plaintiff may rebut this presumption”); Peterson v. Martinez, 707 F.3d 1197, 1218 n.1 (10th
                                   25   Cir. 2013) (“A plaintiff may rebut the presumption of validity”); United States v. Chester, 628
                                   26   F.3d 673, 679 (4th Cir. 2010) (“the phrase ‘presumptively lawful regulatory measures’ suggests
                                   27   the possibility that one or more of these ‘longstanding’ regulations ‘could be unconstitutional in
                                   28   the face of an as-applied challenge.’”) (quoting United States v. Williams, 616 F.3d 685, 692 (7th


                                                                                           3
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 10 of 21




                                    1   Cir. 2010)); Pena v. Lindley, 898 F.3d 969, 1004 (9th Cir. 2018) (Bybee, J. concurring in part
                                    2   and dissenting in part) (“It is contrary to my instincts to read ‘presumptively lawful’ as
                                    3   ‘conclusively lawful.’”) See also, David B. Kopel & Joseph G.S. Greenlee, The Federal
                                    4   Circuits’ Second Amendment Doctrines, 61 St. Louis L.J. 193, 214–26 (2017).
                                    5          In Mai v. United States, 952 F.3d 1106 (9th Cir. 2020), upon which defendants rely in
                                    6   their Opposition, the Ninth Circuit assumed without deciding that 18 U.S.C. § 922(g)(4),
                                    7   prohibiting firearm possession of those involuntarily committed to a mental institution, that the
                                    8   law as applied to the plaintiff there burdened Second Amendment rights. 952 F.3d at 1115. This,
                                    9   notwithstanding that those “longstanding prohibitions” mentioned in Heller also included laws
                                   10   preventing possession of firearms by “the mentally ill.” Heller, 554 U.S. at 626.
                                   11          Without the protection of irrebuttable or “conclusive lawfulness,” defendants cannot
                                   12   reasonably assert that a complete ban on the ownership of firearms by persons previously
                                   13   convicted of non-violent felonies which have since been vacated is not substantial. Even in
SEILER EPSTEIN LLP




                                   14   Chovan, while not conceding that the law implicated the “core” Second Amendment right, the
                Attorneys at Law




                                   15   Ninth Circuit recognized that “[t]he burden the statute place[d] on domestic violence
                                   16   misdemeanants’ rights, [….] is quite substantial.” United States v. Chovan, 735 F.3d 1127, 1138
                                   17   (9th Cir. 2013) (applying intermediate scrutiny because of the degree of the burden on the right).
                                   18          Here, as argued throughout, the offenses constituting plaintiffs’ underlying convictions in
                                   19   other states were non-violent, equivalent to “wobblers” in the State of California, and did not
                                   20   involve the imposition of a prison sentence. Moreover, under the laws of the states of origin,
                                   21   plaintiffs are not felons, as their convictions were set aside, vacated and dismissed. But even
                                   22   were they to be considered prior felons, plaintiffs have rebutted any presumptions in defendants’
                                   23   favor and shown that defendants cannot continue to restrict their fundamental rights without
                                   24   implicating a fundamental constitutional right.
                                   25          3.      Defendants’ Policies Fail Review Under Heightened Scrutiny.
                                   26          As argued in our opening Memorandum, plaintiffs maintain that defendants’ policies at
                                   27   issue constitute a categorical prohibition, with no historical predicate, and should be summarily
                                   28   struck under Heller. Assuming here that some test is appropriate, defendants’ Opposition fails to

                                                                                          4
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 11 of 21




                                    1   satisfy their burden in demonstrating that the law satisfies heightened scrutiny, i.e., either strict
                                    2   or intermediate scrutiny.
                                    3           Recently, in Duncan v. Becerra, 970 F.3d 1133, No. 19-55376 (9th Cir. Aug. 14, 2020),
                                    4   slip. op. at https://cdn.ca9.uscourts.gov/datastore/opinions/2020/08/14/19-55376.pdf, the Ninth
                                    5   Circuit held that because the large-capacity magazine law, Penal Code § 32310, “substantially
                                    6   burdens core Second Amendment rights,” it was subject to review under strict scrutiny. Duncan,
                                    7   slip op. at 31. Here, plaintiffs reiterate, as stated in their opening Memorandum, that “if tiered
                                    8   scrutiny is to be used at all, strict scrutiny should apply to the defendants’ policies at issue, i.e.,
                                    9   those which prohibit former felons convicted in other states for non-violent crimes
                                   10   notwithstanding the set-aside/dismissal of those convictions.” (Memo. at 11:21-23). This is
                                   11   particularly the case where the policy at issue, as it pertains to persons who suffered out-of-state
                                   12   felony convictions, does not allow for any exceptions that would “lighten” the burden. Fisher v.
                                   13   Kealoha, 855 F.3d 1067, 1071 n.2 (9th Cir. 2017).
SEILER EPSTEIN LLP




                                   14           Should this Court find that intermediate scrutiny is appropriate, however, the Ninth
                Attorneys at Law




                                   15   Circuit’s decision in Duncan provides further guidance on how exacting intermediate scrutiny
                                   16   should be. Even though the Duncan Court applied strict scrutiny to strike down the law there at
                                   17   issue, it also held that the law would fail under intermediate scrutiny as well. Duncan, slip op. at
                                   18   58-59. The Court began by reiterating the Supreme Court’s affirmation of the “potent nature of
                                   19   intermediate scrutiny.” Id. at 59 (citing Packingham v. North Carolina, 137 S.Ct. 1730, 1736
                                   20   (2017)). The Court further went on to state that “[w]hile the precise contours of intermediate
                                   21   scrutiny may vary, this much is certain: It has bite. It is a demanding test. While its application is
                                   22   neither fatal nor feeble, it still requires a reviewing court to scrutinize a challenged law with a
                                   23   healthy dose of skepticism. Indeed, the law must address ‘harms’ that ‘are real’ in a ‘material’
                                   24   way.” Duncan, slip op. at 59 (citing Edenfield v. Fane, 507 U.S. 761, 771 (1993)).
                                   25           Duncan further recognized what the organizational plaintiffs here have long asserted, that
                                   26   some courts have been applying intermediate scrutiny in Second Amendment cases that appears
                                   27   to be “a diluted form of intermediate scrutiny that approximates rational basis, which Heller
                                   28   forbids.” Duncan, slip op. at 61-62 (disapproving of legislative deference in Second Amendment


                                                                                            5
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 12 of 21




                                    1   cases as approximating rational basis review). Therefore, if intermediate scrutiny is to be used, a
                                    2   robust form of it is more than appropriate in Second Amendment cases like this one.
                                    3          Defendants fail to meet their burden under strict or intermediate scrutiny to show that the
                                    4   means the state has chosen to advance its interests in “public safety, preventing gun violence,
                                    5   and preventing crime” generally (Opp. at 13:9-10) satisfy such a “demanding” standard of
                                    6   review. Notably, defendants here attempt to rely upon the underlying “intent” of section 29800
                                    7   by stating that “[t]he law properly presumes the danger is greater when the person possessing the
                                    8   firearm has previously been convicted of a felony.” (Opp. at 13:6-7). But mere reliance on that
                                    9   type of presumption is simply not permitted in cases where the government has an actual burden
                                   10   to demonstrate with substance that its law or policy is reasonably tailored to meet those stated
                                   11   ends. Mai v. United States, No. 18-36071, 2020 WL 5417158, at *10 (9th Cir. Sept. 10, 2020)
                                   12   (Collins, J., dissenting from denial of rehearing en banc) (intermediate scrutiny demands
                                   13   “‘consistency and substantiality’ in the evidence the government uses to establish a sufficient fit
SEILER EPSTEIN LLP




                                   14   between its means and ends”) (citing Lalli v. Lalli, 439 U.S. 259, 274, 99 S.Ct. 518 (1978)). This
                Attorneys at Law




                                   15   requires an actual showing, not merely resort to the usual platitudes of “public safety” and
                                   16   “preventing gun violence” (Opp. at 13:10), or relying on a “presumption” that their policies
                                   17   somehow prevent crime. As the Third Circuit noted after reviewing the record in Binderup:
                                   18          Here the Government falls well short of satisfying its burden—even under
                                               intermediate scrutiny. The record before us consists of evidence about the
                                   19          Challengers’ backgrounds, including the time that has passed since they last broke
                                   20          the law. It contains no evidence explaining why banning people like them (i.e.,
                                               people who decades ago committed similar misdemeanors) from possessing
                                   21          firearms promotes public safety.
                                   22   Binderup v. Attorney General, 836 F.3d at 353–54. Here, defendants’ near-complete reliance
                                   23   upon a supposed legal presumption pertaining to felon possession laws, and offering mere
                                   24   perorations to “preventing crime” is fatal to their case. “The proffer of ‘loose-fitting generalities’
                                   25   in the form of statistical data is insufficient to clear intermediate scrutiny.” Mai, 2020 WL
                                   26   5417158 at *10 (citing Craig v. Boren, 429 U.S. 190, 191–92, 202–04, 209, 97 S.Ct. 451 (1976)
                                   27   (rejecting the use of “broad sociological propositions” to particularized applications under
                                   28   heightened scrutiny)).

                                                                                          6
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 13 of 21




                                    1          Neither have defendants made any effort whatsoever to show that there is a “reasonable
                                    2   fit” between those generally-stated government interests and the policy at issue. Defendants have
                                    3   offered no statistics, analysis, or findings, nor cited any cases, which conclude that persons
                                    4   previously convicted of non-violent felony offenses over thirty years ago, and who received
                                    5   expungements, set-aside orders, vacated convictions, or pardons, continue to be within that class
                                    6   of persons whom they presume are likely to engage in “gun violence,” to use defendants’ specter
                                    7   of choice. And their conclusion that “[t]he laws […] are narrowly tailored because they target
                                    8   those with a demonstrated history of dangerousness,” (Opp. at 13:24-26) is simply a generality
                                    9   without support. United States v. Torres, 911 F.3d 1253, 1264-65 (9th Cir. 2019), which
                                   10   defendants cited for this proposition (Opp. at 13:28), involved the question of whether 18 U.S.C.
                                   11   § 922(g)(5) restricted a constitutional right due to persons illegally in this country. The
                                   12   government relied upon arguments and cases which held that unauthorized aliens were more
                                   13   difficult to trace or detect, were less compliant with identification and record-keeping
SEILER EPSTEIN LLP




                                   14   requirements, and lived largely outside of the formal system of registration, employment, and
                Attorneys at Law




                                   15   identification. Moreover, since unauthorized aliens were subject to removal, they posed a risk to
                                   16   immigration officials who were attempting to apprehend them. 911 F.3d at 1264.
                                   17          Here, defendants offer nothing about the law’s inclusion of the subset of non-violent
                                   18   former felons with expunged, vacated or pardoned convictions, but rely completely on
                                   19   presumptions about their perceived “dangerousness.” Defendants have failed to meet their
                                   20   burden under either strict or intermediate scrutiny.
                                   21          4.      Plaintiffs’ Convictions Were Not Crimes of Violence.
                                   22          Finally, in order to buttress their argument that plaintiffs deserve to fall within a subset of
                                   23   persons who are prohibited because of “a demonstrated history of committing felony offenses,
                                   24   whether violent or non-violent” (Opp. at 11:23-24), defendants imply that individual plaintiffs
                                   25   Linton, Stewart and Jones can conceivably be considered “dangerous.” (Opp. at 12:2-10). But
                                   26   common sense, a plain understanding of the laws of which they were convicted, and “the laws of
                                   27   that particular state where the conviction occurred” (Exh. 005) would disagree. Again, the
                                   28   Washington State Court expressly found Mr. Linton’s underlying offense was not a violent

                                                                                          7
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 14 of 21




                                    1   offense. (Linton Exh. A at p. 2). Likewise, the Arizona court did not consider Mr. Stewart’s
                                    2   offense to be a “Serious Offense” by setting it aside. (Ariz. Terminology Page, Lee Decl. Exh. J
                                    3   at p. 217). And if the State considers Mr. Jones’s conviction to involve an element of
                                    4   “dangerousness” for misusing a credit card without authorization because it allegedly involved a
                                    5   level of deceit (Opp. at 12:4-5), by that standard, there is no such thing as a non-violent felony.
                                    6          Defendants rely upon Mai v. United States, 952 F.3d 1106, to support their argument that
                                    7   plaintiffs continue to belong in this category of potentially dangerous persons. (Opp. at 15). But
                                    8   Mai involved the prohibition imposed by 18 U.S.C. § 922(g)(5), applied to those who were
                                    9   involuntarily committed for a mental illness, involving a potential danger to themselves or to
                                   10   others, a situation well outside of the scope of the claims here.
                                   11          Plaintiffs here were never suspected of violence, and their non-violent offenses do not
                                   12   reflect any inherent inclusion within a category of “dangerous persons.”
                                   13   B.     REQUIRING A STATE TO HONOR ITS FULL FAITH AND CREDIT CLAUSE OBLIGATION TO
SEILER EPSTEIN LLP




                                               RECOGNIZE JUDGMENTS RENDERED BY COURTS IN OTHER STATES IS NOT
                                   14
                Attorneys at Law




                                               SUBORDINATION OF THE STATE’S CRIMINAL JUSTICE SYSTEM.
                                   15
                                               The thrust of defendants’ Opposition here is that the Full Faith and Credit Clause “cannot
                                   16
                                        require California to subordinate its criminal justice system and Penal Code based on the
                                   17
                                        criminal justice laws of sister states.” (Opp. at 17:24-26). But simply demanding that a state
                                   18
                                        “recognize and give effect to valid judgments rendered by the courts of its sister states,” V.L. v.
                                   19
                                        E.L., -- U.S. --, 136 S.Ct. 1017, 1020 (2016), when the felony conviction itself emanated from
                                   20
                                        those other states, is hardly undermining a state’s criminal justice system. Defendants greatly
                                   21
                                        exaggerate what is at stake.
                                   22
                                               Defendants’ cited cases of Nelson v. George, 399 U.S. 224 (1970) and Huntington v.
                                   23
                                        Attrill, 146 U.S. 657 (1892) have no application here because plaintiffs are in no way asking this
                                   24
                                        Court to compel the State of California to “enforce a foreign penal judgment.” Nelson, 399 U.S.
                                   25
                                        at 229. Plaintiffs are simply asking this Court to force California to recognize a judgment and
                                   26
                                        give it its due effect. See, Farmland Dairies v. Barber, 65 N.Y.2d 51, 57, 478 N.E.2d 1314, 1318
                                   27
                                        (1985) (“New York is not being asked by the State of New Jersey to enforce its penal laws. Quite
                                   28
                                        the contrary, respondent wishes to recognize the New Jersey judgment as evidence of the

                                                                                          8
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                                Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 15 of 21




                                    1   misconduct underlying it.”)
                                    2             And on the related issue of foreign judgments, there is no subject matter limitation to the
                                    3   Full Faith and Credit Clause as defendants suggest. Defendants argue that “[t]he authorities cited
                                    4   by Plaintiff[s] with respect to recognizing foreign judgments do not save their case. Those cases
                                    5   do not involve criminal judgments and instead relate to products liability and family law
                                    6   scenarios.” (Opp. at 18, fn.9). However, neither the Full Faith and Credit Clause, nor its enabling
                                    7   statute, 17 U.S.C. § 1738, make any subject matter limitations as to what constitutes judgments,
                                    8   and indeed, neither make express reference to “judgments” at all, but rather to the “records and
                                    9   judicial proceedings of every other state.” Recognizing, however, that plaintiffs are here
                                   10   advancing the Supreme Court’s jurisprudence as to “judgments” as opposed to the legislative
                                   11   acts of other states, Baker v. Gen. Motors Corp. 522 U.S. 222, 232, 118 S.Ct. 657 (1998), it is
                                   12   enough to say that a “judgment” is “the final determination of the rights of the parties in an
                                   13   action or proceeding.” Cal. Code Civ. Pro. § 577. In California, this commonly-understood
SEILER EPSTEIN LLP




                                   14   definition of “judgment” extends to criminal cases as well. People v. Wagner, 2 Cal.App.4th 774,
                Attorneys at Law




                                   15   779 (2016); In re Sonia G., 158 Cal.App.3d 18, 22 n.5 (1984).1
                                   16             Defendants’ argument that “[t]he Full Faith and Credit Clause does not preclude a state
                                   17   from determining its own laws or carrying out its public policy” (Opp. at 17:15-16), when tied
                                   18   into their earlier argument that “California has the sovereign right to develop its police powers”
                                   19   (Opp. at 16:5), sounds as if the State is attempting to make a policy argument. That argument is
                                   20   foreclosed by the Supreme Court cases cited in plaintiffs’ Memorandum which order submission
                                   21   to the “hostile policies” reflected in the judgment of another state.
                                   22             A generalized appeal to a state’s sovereign power to enforce its own laws does not justify
                                   23   its refusal to recognize a foreign judgment. In Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir.
                                   24   2007), the State of Oklahoma attempted to make a similar argument, and failed. It specifically
                                   25   argued, similar to what defendants argue here, “that requiring Oklahoma to recognize an out-of-
                                   26   state adoption judgment would be tantamount to giving the sister state control over the effect of
                                   27
                                   28   1
                                         And thus, to reduce the import of the plaintiffs’ vacated judgments to their having obtained
                                        “some sort of out-of-state order” as defendants do (Opp. at 14:6) trivializes what is at stake.
                                                                                           9
                                            PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                     CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 16 of 21




                                    1   its judgment in Oklahoma.” Id. at 1153. The Tenth Circuit rejected that argument, and held that
                                    2   Oklahoma’s “refusal to recognize final adoption orders of other states that permit adoption by
                                    3   same-sex couples” was unconstitutional. Id. See also, V.L. v. E.L., 136 S.Ct. at 1020 (requiring
                                    4   Alabama to recognize a same-sex couple’s adoption order awarding custody in Georgia).
                                    5          Without expressly asserting what the “public policy” is that recognition of the out-of-
                                    6   state judgments would “preclude” (Opp. at 17:15-16), defendants allude generally to the State’s
                                    7   police power. (Opp.at 16:5). No matter how they frame it, however, defendants are attempting to
                                    8   pry a public policy exception from a prohibition the Supreme Court has made clear. Public
                                    9   policy is no reason to deny a person legal rights that have expressly been adjudicated elsewhere,
                                   10   no matter how much California or Oklahoma might not prefer the outcome.
                                   11          Likewise, defendants’ implied policy objectives associated with punishing persons
                                   12   convicted of crimes here, or enhancing their sentences based upon out-of-state convictions that
                                   13   have been expunged or pardoned, are not being called into question. And therefore, neither
SEILER EPSTEIN LLP




                                   14   Groseclose v. Plummer, 106 F.2d 311 (9th Cir. 1939) nor People v. Laino, 32 Cal.4th 878 (2004)
                Attorneys at Law




                                   15   has any application here. Groseclose involved an appeal from the denial of a habeas petition, in
                                   16   which the petitioner claimed that the trial court was without jurisdiction to sentence him under a
                                   17   habitual criminal statute when his underlying convictions had been pardoned. 106 F.2d at 312-
                                   18   13. Similarly, Laino involved a three-strikes sentencing enhancement where the underlying
                                   19   conviction was an out-of-state conviction that had been discharged and dismissed following
                                   20   probation. 32 Cal.4th at 885. These cases are inapplicable to the present situation because
                                   21   plaintiffs here have not been convicted of any crime in California, and the prohibition of their
                                   22   right to exercise a fundamental constitutional right cannot and should not, in any way, be
                                   23   described as “punitive” in nature. Plaintiffs are not asking to overturn any California conviction,
                                   24   nor are they asking to set anyone free. And thus, the “criminal justice system” is hardly being
                                   25   “subordinated” or undermined by the relief plaintiffs seek. On the other hand, if the stated policy
                                   26   objective of the State is indeed to “punish” people like the plaintiffs here by depriving them of a
                                   27   constitutional right, that even more begs the relief that plaintiffs seek. Summarily depriving
                                   28   plaintiffs of a fundamental constitutional right as a form of punishment, without any trial,


                                                                                        10
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                                Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 17 of 21




                                    1   adjudicative process, fact-finding tribunal, or even an established administrative procedure,
                                    2   would be constitutionally indefensible.
                                    3             Finally, defendants argue that “the Full Faith and Credit Clause does not require
                                    4   California to recognize criminal judgments from sister states because of its substantial contacts
                                    5   with the Individual Plaintiffs, which outweigh Plaintiffs’ contacts with the states that had issued
                                    6   the set aside and dismissal orders.” (Opp. at 19:1-4). Defendants cite no authority for the
                                    7   proposition that the Full Faith and Credit Clause requires any kind of balancing of contacts
                                    8   between the party to the underlying judgment and the state from which it originated, because
                                    9   there is no such authority. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 105 S.Ct. 2965 (1985),
                                   10   cited in defendants’ Opp. at 19:12-15, and Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13
                                   11   (1981), from which the quote is derived, involved choice-of-law questions that were intertwined
                                   12   with personal jurisdiction questions. Neither case involved the recognition of an out-of-state
                                   13   judgment. These cases involving choice-of-law questions that are based on a party’s minimum
SEILER EPSTEIN LLP




                                   14   contacts with the state whose law was being applied have nothing to do with demanding that a
                Attorneys at Law




                                   15   state recognize and honor an out-of-state judgment, and therefore have no applicability here.
                                   16   C.        DEFENDANTS FAIL TO DISPUTE THEIR DISPARATE TREATMENT OF OUT-OF-STATE
                                                  FELONY CONVICTIONS WHICH VIOLATES THE CONSTITUTIONAL RIGHT TO TRAVEL.
                                   17
                                                  Addressing plaintiffs’ Article IV § 2 and Fourteenth Amendment claims, defendants’
                                   18
                                        Opposition argues that plaintiffs’ claims based upon the constitutional right to travel “cannot
                                   19
                                        stand” because “[t]he Supreme Court held in Saenz that the right to travel under the Fourteenth
                                   20
                                        Amendment involves ‘the right of the newly arrived citizen to the same privileges and
                                   21
                                        immunities enjoyed by other citizens of the same state.” (Opp. at 22:14-16 (emphasis original)
                                   22
                                        (citing Saenz v. Roe, 526 U.S. 489, 502, 119 S.Ct. 1518 (1999)). Defendants’ argument, which
                                   23
                                        would pertain solely to the “third component”2 right to travel under Saenz, completely ignores
                                   24
                                        the rest of that passage from Saenz which states: “That right is protected not only by the new
                                   25
                                        arrival’s status as a state citizen, but also by her status as a citizen of the United States.” Saenz,
                                   26
                                   27
                                        2
                                         And thus, defendants do not address at all plaintiff Linton’s standing to bring his “second
                                   28   component” claim under the Privileges and Immunities Clause, Art. IV § 2, as asserted in
                                        plaintiffs’ Memo. at 22-23. See Saenz, 526 U.S. at 501.
                                                                                           11
                                            PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                     CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 18 of 21




                                    1   526 U.S. at 502. Defendants frame this as a matter of “standing” (Opp. at 22:17-21), yet they do
                                    2   not cite one single case which stands for the proposition that the right to travel under the third
                                    3   component of Saenz requires some “newly arrived” status as a matter of standing. That is
                                    4   because such a case does not exist.
                                    5           Indeed, it would be quite the argument to say that a law which infringes upon the
                                    6   constitutional right to travel is somehow waived or forfeited after a period of time has elapsed.
                                    7   As Justice Stevens noted in Saenz itself, the purpose of the Fourteenth Amendment’s Privileges
                                    8   or Immunities Clause was to “guarantee[] the rights of newly freed black citizens by ensuring
                                    9   that they could claim the state citizenship of any State in which they resided and by precluding
                                   10   that State from abridging their rights of national citizenship.” 526 U.S. at 499 n.15. Does
                                   11   defendants’ argument mean that the freedmen who were protected by the Fourteenth
                                   12   Amendment’s right to travel somehow lost its protection after moving to another state for a
                                   13   certain period of time? Of course not. The only reason why Saenz mentions “newly arrived”
SEILER EPSTEIN LLP




                                   14   citizens at all is likely because the case involved California’s statute which limited maximum
                Attorneys at Law




                                   15   welfare benefits to “newly arrived residents.” 526 U.S. at 492.
                                   16           Putting standing issues aside, defendants’ Opposition wholly ignores the central thesis of
                                   17   plaintiffs’ right-to-travel claim, which is the discriminatory treatment their policy affords to
                                   18   persons with out-of-state felony convictions, while allowing persons convicted of certain felony
                                   19   offenses in California to have their rights restored under section 17(b) of the Penal Code. In their
                                   20   opening Memorandum, plaintiffs challenged defendants to address this disparity in treatment.
                                   21   Specifically, plaintiffs asserted that under this third-component claim involving the right to
                                   22   travel, strict scrutiny should apply, and that the burden to justify this disparity in treatment falls
                                   23   on the government. (Memo. at 24:12-19). Defendants completely avoid this challenge to justify
                                   24   their disparate treatment, instead simply choosing to deny any discrimination by arguing that
                                   25   plaintiffs’ situation is “closer instead to persons with straight felonies whose convictions have
                                   26   been set aside under [Penal Code] section 1203.4. Just as the Individual Plaintiffs are not eligible
                                   27   to possess firearms, neither are persons convicted of straight felonies with 1203.4 set asides.”
                                   28   (Opp. at 23:1-4). But the entire point here is that plaintiffs were not convicted of “straight


                                                                                          12
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 19 of 21




                                    1   felonies.” “A ‘straight felony’ is an offense punishable only as a felony (i.e., by death or
                                    2   imprisonment in state prison).” Sannmann v. Department of Justice, 47 Cal.App.5th 676, 679 n.2
                                    3   (2020). “By contrast, a ‘wobbler’ is an offense that is ‘chargeable or, in the discretion of the
                                    4   court, punishable as either a felony or a misdemeanor; that is, they are punishable either by a
                                    5   term in state prison or by imprisonment in county jail and/or by a fine.’” 47 Cal.App.5th at 679
                                    6   (citing People v. Park, 56 Cal.4th 782, 789 (2013)). And again, defendants admit that a reduction
                                    7   of a felony conviction to a misdemeanor under Pen. Code § 17(b) ordinarily restores that
                                    8   person’s right to possess a firearm (Lee Decl. Exh. C at p. 081), and that the manner in which
                                    9   this is done here in California is “frequent.” (Matsumoto Depo. at 67-22 – 68:15).
                                   10           In plaintiffs’ opening Memorandum, we asserted that each of the underlying convictions
                                   11   was the equivalent to a wobbler in California because each California equivalent crime was
                                   12   reducible to a misdemeanor. (Memo. at 24:23 – 25:11). Defendants do not appear to dispute this,
                                   13   but by insisting that the individual plaintiffs’ situation is analogous to persons convicted of
SEILER EPSTEIN LLP




                                   14   “straight felonies” here in California, defendants are just ignoring this argument and appear to
                Attorneys at Law




                                   15   concede the point. Defendants have neither adequately addressed, nor at all justified the disparate
                                   16   treatment between plaintiffs’ circumstances and those of a person who is able to have their
                                   17   firearms rights restored after the conviction of a felony wobbler in California.
                                   18           Finally, defendants remark that their policy, if disparate, represents a mere
                                   19   “inconvenience” which is “incidental” to their generalized interests in “public safety, crime
                                   20   prevention, and preventing gun violence.” (Opp. at 23:9-11). Plaintiffs’ inability to exercise a
                                   21   fundamental constitutional right to self-defense is not an “inconvenience” that is “incidental.”
                                   22   The right to keep and bear arms is a right fundamental to our system of ordered liberty.
                                   23   McDonald v. City of Chicago, 561 U.S. 742, 791, 130 S.Ct. 3020 (2010), and defendants’
                                   24   attempt to reduce this right to a “convenience” in failing to justify their policy is telling.
                                   25   D.      DEFENDANT WILSON IS NOT IMMUNE UNDER THE ELEVENTH AMENDMENT.
                                   26           Defendants’ Opposition claims that defendant Robert Wilson is immune under the
                                   27   Eleventh Amendment. (Opp. at 23-24). But it is well understood that state officials may be sued
                                   28   in their official capacities for prospective injunctive and declaratory relief arising from violations

                                                                                          13
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 20 of 21




                                    1   of federal laws. Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441 (1908). This exception to Eleventh
                                    2   Amendment immunity applies where the state official has “some connection with the
                                    3   enforcement of the act.” Id., 209 U.S. at 157; Coalition to Defend Affirmative Action v. Brown,
                                    4   674 F.3d 1128, 1134 (9th Cir. 2014). The connection of the state official to the act at issue
                                    5   “must be fairly direct; a generalized duty to enforce state law or general supervisory power over
                                    6   the persons responsible for enforcing the challenged provision will not subject an official to
                                    7   suit.” Id. at 1134 (quoting Los Angeles Cty. Bar Ass'n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992)).
                                    8   And a direct connection to establish a claim for prospective injunctive relief under Ex Parte
                                    9   Young is established by enforcement with the law, on in this case, policy, at issue. Eu, 979 F.2d
                                   10   at 704; Coal. to Defend Affirm. Action, 674 F.3d at 1134 (defendant had a ‘fairly direct’
                                   11   connection to enforcement of a provision amending the California Constitution); Planned
                                   12   Parenthood Arizona, Inc. v. Brnovich, 172 F.Supp.3d 1075, 1096 (D. Ariz. 2016) (attorney
                                   13   general’s conduct was not a “single link” in an attenuated chain of possibilities, but his actions
SEILER EPSTEIN LLP




                                   14   formed a causal chain that resulted in constitutional injury).
                Attorneys at Law




                                   15          In the present case, Deputy Attorney General Wilson had that direct involvement with the
                                   16   enforcement of the policy in which the defendants refuse to recognize the restoration of plaintiff
                                   17   Linton’s firearm rights. (Linton Decl., ¶ 22; Richards Decl., ¶ 5). Deputy Wilson admitted his
                                   18   involvement in the enforcement and policy by and through review of the case, and denial of
                                   19   plaintiff Linton’s request in explaining that “this was routinely how the Department handled out-
                                   20   of-state felony convictions that have been set aside or vacated.” (Richards Decl., ¶ 5; Exhibit B).
                                   21   Defendant Wilson’s direct involvement in the enforcement of plaintiff Linton’s case
                                   22   demonstrates he is not entitled to Eleventh Amendment immunity, because injunctive relief to
                                   23   prevent further enforcement of the Department’s policy is wholly appropriate.
                                   24   E.     THE ORGANIZATIONAL PLAINTIFFS HAVE STANDING.
                                   25          “It is common ground that the respondent organizations can assert the standing of their
                                   26   members.” Summers v. Earth Island Inst., 555 U.S. 488, 494, 129 S.Ct. 1142, 1149 (2009). It is
                                   27   also well recognized that civil rights advocacy organizations have been permitted to assert the
                                   28   constitutional rights of their members. Washington v. Trump, 847 F.3d 1151, 1160 (9th Cir.

                                                                                         14
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 49 Filed 09/21/20 Page 21 of 21




                                    1   2017) (citing NAACP v. Alabama, 357 U.S. 449, 78 S.Ct.1163 (1958)). To establish associational
                                    2   standing, an organization must show: (a) its members would otherwise have standing to sue in
                                    3   their own right; (b) the interests it seeks to protect are germane to the organization’s purpose; and
                                    4   (c) neither the claim asserted nor the relief requested requires the participation of individual
                                    5   members in the lawsuit. Hunt v. Washington State Apple Advertising Comm'n, 432 US 333, 343,
                                    6   97 S.Ct. 2434, 2441 (1977). Where at least one identified member of an organization is able to
                                    7   demonstrate that he or she has suffered harm, or would suffer harm, it is common to permit that
                                    8   organization’s claims to go forward. See, Assoc. Gen. Contractors of Am. v. Cal. Dept. of
                                    9   Transp., 713 F.3d 1187, 1194 (9th Cir. 2013) (citing Summers, 555 U.S. at 498); W. Watersheds
                                   10   Project v. Kraayenbrink, 632 F.3d 472, 483 (9th Cir. 2011).
                                   11          Here, individual plaintiffs Linton, Stewart and Jones, who have directly suffered injury
                                   12   and are suing for prospective relief, are members of the organizational plaintiffs. Irrespective,
                                   13   “the presence in a suit of even one party with standing suffices to make a claim justiciable[.]”
SEILER EPSTEIN LLP




                                   14   Montana Shooting Sports Ass'n v. Holder, 727 F.3d 975, 981 (9th Cir. 2013) (citing Brown v.
                Attorneys at Law




                                   15   City of L.A., 521 F.3d 1238, 1240 n. 1 (9th Cir. 2008)). Even on summary judgment, where
                                   16   several of the plaintiffs meet their burden of proof regarding standing to bring suit, summary
                                   17   judgment in all plaintiffs’ favor for injunctive relief, as a matter of standing, is proper. Dept. of
                                   18   Commerce v. U.S. House of Representatives, 525 U.S. 316, 330, 119 S.Ct. 765 (1999) (upholding
                                   19   summary judgment for plaintiffs).
                                   20          By reason of the injuries to and relief sought on behalf of its members, the organizational
                                   21   plaintiffs have associational standing to pursue the injunctive and declaratory judgment sought.
                                   22                                            II. CONCLUSION
                                   23          Summary judgment should be entered in plaintiffs’ favor as to all claims. In the
                                   24   alternative, partial summary judgment should be entered in their favor on each count.
                                   25   Dated: September 21, 2020                        SEILER EPSTEIN LLP
                                   26
                                                                                         /s/ George M. Lee
                                   27                                                    George M. Lee

                                   28                                                    Attorneys for Plaintiffs

                                                                                          15
                                        PLAINTIFFS’ REPLY MEMO. IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                 CASE NO. 3:18-cv-07653-JD
